DETAILED ACTION
Formal Matters
1.	This application is in condition for allowance except for the following formal matters:  

Claim 20, beginning on line 4, recites: “the first etch stop pattern has a flat sidewall in contact with the upper conductive line” which is not shown in a drawing. Perhaps the limitation
“the first etch stop pattern has a flat sidewall in contact with the upper conductive line” is intended to be:
“the first etch stop pattern has a flat sidewall in contact with the via-structure”.
However, if a corrected drawing is desired to obviate the formal matter, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Allowable Subject Matter
2.	Claims 1-20, insofar as in compliance with the formal matter detailed above, are allowable over the prior art of record. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render 
(claim 1) the first dielectric layer includes a dielectric pattern at a level higher than a top surface of the first lower conductive line, that the upper conductive line is in contact with a top surface of the etch stop layer, and in that the etch stop layer has at an upper portion with a rounded surface in contact with the via-structure;
(claim 11) the first dielectric layer includes a plurality of dielectric patterns at a level higher than top surfaces of the first, second, and third lower conductive lines, that the upper conductive line contacts a top surface of the etch stop layer, and in that a third etch stop pattern of the etch stop layer has a rounded surface in contact with the via- structure; and
(claim 16) the first dielectric layer includes a dielectric pattern at a level higher than a top surface of the first lower conductive line, that the second dielectric layer includes an insert segment between the upper conductive line and the etch stop layer, the insert segment has a rounded surface in contact with the via-structure, and in that the etch stop layer has a rounded surface in contact with the via-structure.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
3.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





03-05-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818